DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/30/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the most efficient oscillation movement” it is unclear as it is unclear what is limited by “most efficient”.  The metes and bounds of the claim are unclear.
Regarding claim 13, “the most efficient oscillation movement” on the last line  is unclear as it is unclear what is limited by “most efficient”.  The metes and bounds of the claim are unclear.
Regarding claim 20, “the most efficient oscillation movement” on the last line  is unclear as it is unclear what is limited by “most efficient”.  The metes and bounds of the claim are unclear.
Claims 2-12 and 14-19 are rejected for their dependency on a rejected claim.

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (5,901,581) in view of Diallo (2014/0094721) and Terry (2005/0251067).
Regarding claim 1, Chen discloses a system for manipulating the extremities and promoting circulation of lymph in a patient (abstract lines 1-10 disclose providing movement of the limbs which thereby promotes circulation of lymph) including: a substrate (1) comprising a substantially planar mounting board (1); a foot holder (4) configured to receive at least a portion of a least one foot of a patient; a guiding rail (41) attached to said substrate (1) and configured to ensure linear movement of said foot holder (4) relative to said substrate (as shown by the arrows in fig. 4, the foot holder moves linearly; col. 3 lines 50-60); a sliding bracket (44) connected to said foot holder (4, 45) and in slidable communication with said guiding rail (col.3 lines 48-55); a motor (52) providing linear movement of said sliding bracket (44) and said foot holder (4) relative to said substrate (1) (i.e. the motor causes bar 32 to move the user’s limb which causes foot holder 4 to move thereby the motor causing indirect movement of the foot holder; col. 3 lines 20-2448-60, col. 4 lines 1-15) said linear movement having an amplitude (i.e. angle and/or height ) but does not specifically disclose the motor in communication with a plurality of linkages attached to said sliding bracket and having an oscillation speed, wherein said motor and said linkages provide linear movement of the sliding bracket and foot holder; a memory configured to receive real-time session data, a microprocessor operatively coupled to said motor and said memory, and configured to dynamically adjust said oscillation speed and amplitude in response to a data object to achieve the most efficient oscillation movement.  However, Diallo teaches the motor (32) in communication with a plurality of linkages ([0042] lines 1-14, [0045] lines 1-10  disclose a plurality of linkages i.e. 68, 62, 60)   attached to said sliding bracket (50) ([0045] lines 1-12) and having an oscillation speed ([0042] last 5 lines, [0080] lines 1-4), wherein said motor and said linkages provide linear movement of the sliding bracket and foot holder ([0041] last 5lines); a memory ([0069] lines 1-14) configured to receive real-time session data (i.e. [0069] lines 1-14 disclose collecting history of the rehab as real time data), a microprocessor (36) operatively coupled to said motor and said memory([0054] lines 1-6, [0069] lines 1-8), and configured to dynamically adjust said oscillation speed (speed) and amplitude (angle and/or force) in response to a data object (i.e. session data) to achieve the most efficient oscillation movement of the lymph ([0054] lines 1-6, [0056] lines 1-18 disclose determining the most effective oscillation movement as most efficient to meet the user’s current progress).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sliding bracket of Chen with linkages to a motor with a microprocessor and memory as taught by Diallo to provide the advantage of enhanced adaptability to user progress, feedback, and control to meet a user’s changing need.’
The modified Chen discloses a motor in communication with linkages (([0042] lines 1-14, [0045] lines 1-10 of Diallo) but does not specifically disclose a slider crank linkage configuration.  However, Terry teaches in fig. 1 a crank and slider configuration ([0051] lines 1-4, crank 30, slider 32).  It would have been obvious to one of ordinary skill in the art to modify the linkages of the modified Chen to be in a crank and slider configuration as taught by Terry as such would be a known substitution of a well known mechanism in the art and would provide the advantage of an efficient and cost efficient rotary to linear conversion allowing ease of access for maintenance.
Regarding claims 2 and 14, Chen discloses the motor is an actuator motor (col. 3 lines 1-8 disclose the motor is an actuator).
Regarding claims 3 and 15, Chen discloses the patient is not physically bound to the system during use (as shown in fig. 4, the user is not bound). 
Regarding claims 6 and 17, Chen discloses  a support bracket is interposed between said foot holder (4, 45) and said sliding bracket (44) (fig. 4 shows an upstanding vertical support as support bracket perpendicular to and between the horizontal bracket 44 and sole support 45).
Regarding claim 7, the modified Chen discloses wherein the data object is said session data ([0046] lines 1-15, [0065] lines1-6, [0069] lines 1-14 of Diallo disclose use of session data from sensors and settings).
Regarding claim 8, the modified Chen discloses the data object is health metric (i.e. ROM) data sourced from a biological sensor (i.e. 58, 80; fig.1 of Diallo) attached to the system ([0053] lines 1-15, [0056] last 10 lines, [0065] lines 1-8 of Diallo disclose the knee angle and user force used to determine patient progress of healing as biological sensor for settings of the system).
Regarding claim 9, the modified Chen discloses the microprocessor further configured to dynamically adjust said oscillation speed and amplitude in response to the patient’s rebound (i.e. stage of healing and/or force) from each cycle of said sliding bracket and said foot holder ([0054] lines 1-6, [0056] last 12 lines, [0069] lines 1-14 of Diallo disclose adjusting speed, angle, and force based on ROM and force applied by the user).
Regarding claims 10 and 18,  the modified Chen discloses is hysteric [0069] lines 1-7 of Diallo discloses using historical data) and oscillation speed and amplitude are adjusted gradually in response to a prior system state ([0069] lines 1-14, [0067] lines 1-5, [0056] las t 5 lines of Diallo discloses gradually changing parameters based on patient progress and data).
Regarding claims 11 and 19, the modified Chen discloses a user interface (display 138 or external laptop) that enables entry of patient information ([0069] lines 1-8 of Diallo).
Regarding claim 12, the modified Chen discloses the user interface is not physically integrated with the system ([0069] lines 1-9 disclose use of an external laptop).
Regarding claim 13, Chen discloses a system for manipulating the extremities and promoting circulation of lymph in a patient (abstract lines 1-10 disclose providing movement of the limbs which thereby promotes circulation of lymph) including: a substrate (1) comprising a substantially planar mounting board (1); a foot holder (4) configured to receive at least a portion of a least one foot of a patient; a guiding rail (41) attached to said substrate (1) and configured to ensure linear movement of said foot holder (4) relative to said substrate (as shown by the arrows in fig. 4, the foot holder moves linearly; col. 3 lines 50-60); a sliding bracket (44) connected to said foot holder (4, 45) and in slidable communication with said guiding rail (col.3 lines 48-55); a motor (52) providing linear movement of said sliding bracket (44) and said foot holder (4) relative to said substrate (1) (i.e. the motor causes bar 32 to move the user’s limb which causes foot holder 4 to move thereby the motor causing indirect movement of the foot holder; col. 3 lines 20-2448-60, col. 4 lines 1-15) said linear movement having an amplitude (i.e. angle and/or height ) but does not specifically disclose the motor in communication with a plurality of linkages attached to said sliding bracket and having an oscillation speed, wherein said motor and said linkages provide linear movement of the sliding bracket and foot holder; a memory configured to receive real-time session data, a microprocessor operatively coupled to said motor and said memory, and configured to dynamically adjust said oscillation speed and amplitude in response to a data object to achieve the most efficient oscillation movement, and a sensor configured to provide data comprising the bounce and rebound of the foot holder during operation and the user’s physical condition.  However, Diallo teaches the motor (32) in communication with a plurality of linkages ([0042] lines 1-14, [0045] lines 1-10  disclose a plurality of linkages i.e. 68, 62, 60)   attached to said sliding bracket (50) ([0045] lines 1-12) and having an oscillation speed ([0042] last 5 lines, [0080] lines 1-4), wherein said motor and said linkages provide linear movement of the sliding bracket and foot holder ([0041] last 5lines); a memory ([0069] lines 1-14) configured to receive real-time session data (i.e. [0069] lines 1-14 disclose collecting history of the rehab as real time data), a microprocessor (36) operatively coupled to said motor and said memory([0054] lines 1-6, [0069] lines 1-8), and configured to dynamically adjust said oscillation speed (speed) and amplitude (angle and/or force) in response to a data object (i.e. session data) to achieve the most efficient oscillation movement of the lymph ([0054] lines 1-6, [0056] lines 1-18 disclose determining the most effective oscillation movement as most efficient to meet the user’s current progress) and a sensor (58, 80)configured to provide data comprising the bounce (i.e. knee angle) and rebound (i.e. force applied) of the foot holder during operation ([0070] lines 1-4, [0053] last 5 lines, [0060] lines 1-5)  and the user’s physical condition ([0054] lines 1-6, [0060] lines 1-6 disclose measuring knee angle and force which indicate state of healing and ROM abilities).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sliding bracket of Chen with linkages to a motor with a microprocessor, sensors, and memory as taught by Diallo  to provide the advantage of enhanced adaptability to user progress, feedback, and control to meet a user’s changing need.
The modified Chen discloses a motor in communication with linkages (([0042] lines 1-14, [0045] lines 1-10 of Diallo) but does not specifically disclose a slider crank linkage configuration.  However, Terry teaches in fig. 1 a crank and slider configuration ([0051] lines 1-4, crank 30, slider 32).  It would have been obvious to one of ordinary skill in the art to modify the linkages of the modified Chen to be in a crank and slider configuration as taught by Terry as such would be a known substitution of a well known mechanism in the art and would provide the advantage of an efficient and cost efficient rotary to linear conversion allowing ease of access for maintenance.
Regarding claim 20, Chen discloses a method of manipulating the extremities and promoting circulation of lymph in a patient (abstract lines 1-10 disclose providing movement of the limbs which thereby promotes circulation of lymph), including: providing a device comprising: a substrate (1) comprising a substantially planar mounting board (1); a foot holder (4) configured to receive at least a portion of a least one foot of a patient; a guiding rail (41) attached to said substrate (1) and configured to ensure linear movement of said foot holder (4) relative to said substrate (as shown by the arrows in fig. 4, the foot holder moves linearly; col. 3 lines 50-60); a sliding bracket (44) connected to said foot holder (4, 45) and in slidable communication with said guiding rail (col.3 lines 48-55); a motor (52) providing linear movement of said sliding bracket (44) and said foot holder (4) relative to said substrate (1) (i.e. the motor causes bar 32 to move the user’s limb which causes foot holder 4 to move thereby the motor causing indirect movement of the foot holder; col. 3 lines 20-2448-60, col. 4 lines 1-15) said linear movement having an amplitude (i.e. angle and/or height ) but does not specifically disclose the motor in communication with a plurality of linkages attached to said sliding bracket and having an oscillation speed, wherein said motor and said linkages provide linear movement of the sliding bracket and foot holder; a memory configured to receive real-time session data, a microprocessor operatively coupled to said motor and said memory, and configured to dynamically adjust said oscillation speed and amplitude in response to a data object to achieve the most efficient oscillation movement, and a sensor configured to provide data comprising the bounce and rebound of the foot holder during operation and the user’s physical condition.  However, Diallo teaches the motor (32) in communication with a plurality of linkages ([0042] lines 1-14, [0045] lines 1-10  disclose a plurality of linkages i.e. 68, 62, 60)   attached to said sliding bracket (50) ([0045] lines 1-12) and having an oscillation speed ([0042] last 5 lines, [0080] lines 1-4), wherein said motor and said linkages provide linear movement of the sliding bracket and foot holder ([0041] last 5lines); a memory ([0069] lines 1-14) configured to receive real-time session data (i.e. [0069] lines 1-14 disclose collecting history of the rehab as real time data), a microprocessor (36) operatively coupled to said motor and said memory([0054] lines 1-6, [0069] lines 1-8), and a sensor (58, 80)configured to provide data comprising the bounce (i.e. knee angle) and rebound (i.e. force applied) of the foot holder during operation ([0070] lines 1-4, [0053] last 5 lines, [0060] lines 1-5)  and the user’s physical condition ([0054] lines 1-6, [0060] lines 1-6 disclose measuring knee angle and force which indicate state of healing and ROM abilities) receiving, at a sensor (58, 80) coupled to said device, a data object (data) representing the patient’s the bounce (i.e. knee angle) and rebound (i.e. force applied) of the foot holder for each cycle ([0070] lines 1-4, [0053] last 5 lines, [0060] lines 1-5 disclose collecting the knee angle and force data); and dynamically adjusting said oscillation speed (speed) and amplitude (angle and/or force) in response to the data object to achieve the most efficient oscillation movement of the lymph  ([0054] lines 1-6, [0056] lines 1-18 disclose determining the most effective oscillation movement as most efficient to meet the user’s current progress based on the sensor data).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sliding bracket of Chen with linkages to a motor with a microprocessor, sensors, and memory as taught by Diallo to provide the advantage of enhanced adaptability to user progress, feedback, and control to meet a user’s changing need.
The modified Chen discloses a motor in communication with linkages (([0042] lines 1-14, [0045] lines 1-10 of Diallo) but does not specifically disclose a slider crank linkage configuration.  However, Terry teaches in fig. 1 a crank and slider configuration ([0051] lines 1-4, crank 30, slider 32). It would have been obvious to one of ordinary skill in the art to modify the linkages of the modified Chen to be in a crank and slider configuration as taught by Terry as such would be a known substitution of a well known mechanism in the art and would provide the advantage of an efficient and cost efficient rotary to linear conversion allowing ease of access for maintenance.

Claims 4, 5, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Diallo and Terry, as applied to claims 1 and 13 above, and further in view of Guillen (2014/00311728).
Regarding claims 4 and 16, Chen substantially teaches the claimed invention except the foot holder is contoured.  However, Guillen teaches in fig. 6 the foot holder (46) is contoured (as shown the foot holder is curved to generally follow a foot shape).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the foot support of Chen with a contour a taught by Guillen to provide the advantage of enhanced guidance for foot and toe placement to aid in proper use.  
Regarding claim 5, Chen substantially teaches the claimed invention except said foot holder detachable.  However, Guillen teaches the foot holder (46) is detachable ([0026] lines 1-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foot support of Chen to be detachable as taught by Guillen to provide the advantage of enhanced ease in storage since the device would need less height and/or width storage space with the footrests detached.

Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 12 last 2 paragraphs that the prior art does not teach the newly added limitations as claimed.  However Examiner has now relied on Terry for the slider crank mechanism  Thus the combination of references including Terry teach these limitations as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/            Primary Examiner, Art Unit 3785